Citation Nr: 1709169	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  16-33 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for tonsillitis.

2.  Entitlement to service connection for residuals of infection diseases, to include mononucleosis, diplococci Neisseria, hemolytic staphylococcus, and heterophile agglutination. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability (claimed as residuals of a right ankle fracture).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes planus.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hernia.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability. 

7.  Entitlement to service connection for a right hip disability.

8.  Entitlement to Special Monthly Compensation (SMC) based on the need for aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	William R. Fisher, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and K.C. (appellant's son)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1954 to March 1956.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2015 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.   

In December 2016, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for an additional 60 days for the Veteran to submit additional evidence, for which he waived RO consideration. 

The Board, after review of the record, has recharacterized the Veteran's appeal with regard to a claim service connection for a hernia.   Initially, the Veteran filed a claim for service connection for a hiatal hernia.  However, based on the evidence of record, and noting the veteran-centric role of VA, the Board has recharacterized the issue as for service connection for a hernia, regardless of whether hiatal or inguinal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right hip disability, the newly reopened issue of entitlement to service connection for a hernia, and entitlement o SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the December 2016 Board hearing, prior to the promulgation of a decision, the Veteran, with his representative, requested to withdraw his appeal for whether new and material evidence had been received to reopen a claim of entitlement to service connection for a right ankle disability (claimed as residuals of a fracture).

2.  At the December 2016 Board hearing, prior to the promulgation of a decision, the Veteran, with his representative, requested to withdraw his appeal for whether new and material evidence had been received to reopen a claim of entitlement to service connection for pes planus.

3.  The most probative evidence of record is against a finding that during the rating period on appeal the Veteran's tonsillitis has been manifested by hoarseness with inflammation of the cords or mucous membrane, hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy, a constant inability to speak above a whisper, or a constant inability to communicate by speech.

4.  The most probative evidence of record is against a finding that the Veteran has residuals of any infectious disease he had in service.

5.  New and material evidence has been received since the last final denial on the issue of service connection for a hiatal hernia.

6.  New and material evidence has been since the last final denial on the issue of service connection for a back disability. 

7.  Resolving reasonable doubt in favor of the Veteran, his currently diagnosed lumbar spine disability is related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability (claimed as residuals of a fracture) have been met. 38 U.S.C.A. § 7105 (b)(2) (West 2014), (d)(5); 38 C.F.R. § 20.204 (2016). 

2.  The criteria for withdrawal of an appeal by the appellant on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes planus have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204. 

3.  The criteria for a compensable rating for tonsillitis have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102 , 3.321, 4.97 Diagnostic Code 6516 (2016). 

4.  The criteria for service connection for residuals of an infectious disease have not been met. 38 U.S.C.A. §§ 1110, 1110, 1112, 1113,1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2016).

5.  Evidence received since the last final denial on the issue of service connection for a hernia is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.2005.  

6.  Evidence received since the last final denial on the issue of service connection for a back disability is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.200 (2016).

7.  The criteria for service connection for a lumbar spine disability have been met. 38 U.S.C.A. § 1110 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

At the December 2016 Board hearing, the Veteran requested to withdraw his appeal on the issues of whether new and material evidence had been received to reopen claims of entitlement to service connection for a right ankle disability (claimed as residuals of fracture) and pes planus.  Thus, there remains no allegation of errors of fact or law for appellate consideration on those two issues. Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.

Adjudicated Claims

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the Veteran has indicated that a fire in St. Louis (or his home) in 1972 [sic] may have destroyed his service treatment records (STRs), and that the claims file includes correspondence that his STRs may have been destroyed in a 1973 National Personal Records Center (NPRC) fire in St. Louis if they were at the facility at the time of the fire.  However, the Veteran's STRs are associated with the claims file.  The Board finds that, because the Veteran had filed a claim for service connection in 1956, his STRs were part of the claims file prior to the 1973 fire; They, therefore, were not in the warehouse at the time of the fire.

The Veteran is in receipt of Social Security Administration (SSA) benefits but the evidence does not indicate, and the Veteran has not contended, that they are disability benefits (as opposed to age-related benefits); thus, a remand for SSA records, if any, is not warranted. 

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

New and Material Evidence (NME)

In general, Board decisions are final on the date stamped on the face of the decision. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim). 

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating Tonsillitis

The Veteran's tonsillitis is rated as noncompensable under Diagnostic Code (DC) 6516.  The Veteran would be entitled to a 10 percent rating if he had hoarseness with inflammation of the cords or mucous membrane.  He would be entitled to a 30 percent rating if he had hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  The evidence does not reflect, and the Veteran does not contend, that he has such symptoms.  

The Veteran would be entitled to a 60 percent rating under DC 6519 (complete organic aphoria) if he had constant inability to speak above a whisper, and entitled to a 100 percent rating if he had a constant inability to communicate by speech.  The Board finds, based on the evidence of record as discussed below, that a compensable rating is not warranted for any period on appeal.

The Veteran testified at the December 2016 Board hearing that he is not receiving any treatment for his disability and that he does not really have pain.  Rather, he says that his voice is softer and he does not know how to fluctuate the volume of his voice. (See Board hearing transcript, page 17.)  In his May 2015 VA Form 21-4138 he stated that he would like an increase in his tonsillitis rating because he has had "this condition along with esophagus issues since my time in the Army."  

A May 2015 VA Form 21-2680 lists the following disabilities for the Veteran: hypertension, hiatal hernia, chronic abdominal pain, constipation, peptic ulcer disease, gallstones, benign prostate hypertrophy, and colon polyps.  It is negative for hoarseness with inflammation of the cords or mucous membrane, or hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy, or a constant inability to speak above a whisper.  

A July 2015 VA examination report is of record.  It reflects that the Veteran does not have hoarseness, inflammation of vocal cords, inflammation of the mucous membrane, thickening of cords, nodules of cords, submucous infiltration of vocal cords, vocal cord polyps, laryngeal stenosis, a laryngectomy, complete organic aphonia, or incomplete organic aphonia.  

The Board acknowledges the testimony of the Veteran's son that the Veteran "can hardly talk hardly anymore."  However, and importantly, the Board finds that the Veteran was able to speak at the December 2016 Board hearing without evidence of hoarseness, and without an inability to speak above a whisper.  While the undersigned Veterans Law Judge (VLJ) did ask the Veteran to speak up "a little bit more" at the hearing, that request was largely due to the fact that it was a videoconference hearing and that the microphone was on the screen and not directly in front of the Veteran.  The undersigned VLJ did not find that the Veteran was limited to speaking at a whisper level.  The Veteran's description of his voice as "soft" was not synonymous with a whisper or of such a severity.

The Veteran's complaints of an inability to fluctuate his voice to more than a soft voice is considered in the rating criteria which provides for an evaluation if the Veteran has a constant inability to speak above a whisper.  The Veteran's symptoms are encompassed by the rating criteria.  Thus, referral for extraschedular evaluation is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, the Veteran's only service-connected disability is tonsillitis; thus, discussion of an extraschedular rating based upon the combined effects of multiple disabilities is unnecessary. 

Finally, the Board notes that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, may be part of a claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record does not reasonably raise the issue of entitlement to a TDIU based on the Veteran's service-connected disability.   

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Service Connection - Infectious Disease Residuals

The Board finds, for the reasons noted below, that service connection for residuals of an infectious disease is not warranted. 

The Veteran testified that he had skin condition but that he was unware of any residuals of an infectious disease in service. (See Board hearing transcript, page 21 and 22.)  The Veteran is competent to report certain symptoms, but he has not been shown have the experience, training, or education necessary to provide a competent etiology of his skin conditions.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  There is no competent evidence of record that indicates that the Veteran has a post service skin condition as a residual of an infectious disease in service.
 
The Board acknowledges that the Veteran's STRs reflect that while in service he had some diseases; however, the evidence does not support a finding that he has any current residuals.  Not only are there a lack of competent credible records of a diagnosis of a residual, but a 2015 VA examination report reflects no such residuals.  The report reflects, in pertinent part, the following:

Today on exam, the veteran acknowledges all the claimed conditions of mononucleosis, diplococci Neisseria, and hemolytic staphylococcus and denies any residuals.  He denies any flare up or further treatment for any of these infectious conditions that occurred during service.  Separation exam is silent for any chronic residuals or conditions related to these acute infectious disease that occurred during service. No evidence in records provided for review of chronic residuals from his in-service infectious diseases: mononucleosis, diplococci Neisseria, and hemolytic staphylococcus.  Conditions resolved without chronic residuals.  Per literature review, the claimed heterophile agglutination is a test used to diagnose infectious mononucleosis and is not an infectious disease. 

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for residuals of an infectious disease is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


New and Material Evidence - Hernia

In a September 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a hiatal hernia because there was no evidence of a hernia, either in service or post service.  In August 2010, the Veteran filed a notice of disagreement and contended that he has a hernia as a result of a fall from a 3/4 ton truck while serving at Fort Bragg, North Carolina.  The RO issued a statement of the case (SOC) on August 29, 2012.  The Veteran did not file a timely substantive appeal.  The Veteran also did not submit new and material evidence within one year of notification of the September 2009 rating decision.  For these reasons, the September 2009 rating decision is final.

Evidence added to the record since the 2009 rating decision includes a February 2014 VA clinical record which reflects that the Veteran had a right inguinal hernia containing fat, a May 2015 VA record noting a recurrent right inguinal hernia, and a July 2015 VA opinion noting past inguinal hernias. 

Old and New evidence as a whole

Given the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), new and material evidence has been received because the claims file now includes evidence of a hernia.  Thus, the claim is reopened.

New and Material evidence - Back Disability

In a June 2001 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a back disability because, although the record showed a back disability, the evidence did not provide a positive nexus opinion.  

In unappealed September 2009 and April 2014 rating decisions, the RO found that new and material evidence had not been received, and did not open the claim.  Further, new and material evidence was not received within one year of the April 2014 denial.  For these reasons, the April 2014 decision is final.

The evidence of record at the time of the last final denial included the Veteran's STRs which include a December 6, 1954 notation that the Veteran came to check on his back which he had injured Saturday morning.  (December 6, 1954 was a Monday; therefore the prior Saturday would have been December 4, 1954).  The x-ray was negative.  Subsequent STRs are negative for further complaints of the back.  (A December 10, 1954 notation reflects that the Veteran came in for pre-marital blood test; the notation is negative for any compliant of the back.  A December 29, 1954 notation reflects that the Veteran was seen for a swollen tonsil and he was admitted to the hospital; the notation is negative for any complaint of the back.  A December 7, 1955 record reflects that the Veteran complained that he had bad feet, a past broken right ankle, and bumps on his legs and back for three or four days; the report is negative for back complaints.   A December 23, 1955 record reflects continued pain due to pes planus, but is negative for any back complaints.)

The Veteran's January 1956 report of medical examination for separation purposes reflects that his spine was normal upon clinical examination.

In February 1975 correspondence, the Veteran reported that he had frostbite and that due to such "I have not been able to be very active athletically due to the pain in my toes."  He did not allege that his back prevented any activities.

October 1997 records from Ohio Valley Medical Center reflect that the Veteran had a history of low back pain radiating to the left.  An MRI revealed mild degenerative changes of the lumbar spine with degenerative disc disease at multiple levels.  

In a November 2000 statement, the Veteran asserted that while in service, he fell off a truck, injuring his back, was transported to the hospital, and spend several nights there. 

The evidence also included two buddy statement that individuals had witnessed the Veteran with back pain since 1986 and/or for at least 40 years.

In August 2012 correspondence, the Veteran stated that he went through the first eight (8) weeks of basic training "just fine" and was sent to Ft. Bragg for artillery  training, where he was injured.  He further stated that he then got pneumonia and spent 30 days at the hospital.  The Veteran wrote that after he was stationed in Germany, he found out that he had injured his back in North Carolina. 

Evidence added to the record since the last final denial in 2014 includes a July 2015 VA examiner's opinion that the Veteran's back disability is less likely than not due to service, and is more likely than not due to normal aging and normal wear and tear.

The Veteran testified at the December 2016 Board hearing that he was thrown out of a truck when it hit a hole, and landed on a rock on his right kidney and right back.  He testified that he had always had some pain and problem in his back but it was not anything that he thought needed medical attention until it became worse over several years.

The evidence also includes January 2017 opinion from Dr. D. Miller, who reported that the Veteran told him that after the injury from falling out of a pickup truck, he was not able to participate in any type of sporting activity, he could not do any activity that stressed his lower back without experimenting increasing pain, and he continued to have back pain for the remainder of his time in the military, but had "no time" to be evaluated or treated in service.  Dr. Miller opined that it is at least as likely as not that the Veteran has chronic mechanical low back syndrome due to the alleged in-service injury of falling out of a truck and hitting his back on a rock.

Old and New evidence as a whole

Given the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), new and material evidence has been received because the claims file now includes a positive nexus opinion.  Thus, the claim is reopened.


Service Connection-Back Disability

There are conflicting opinion as to whether the Veteran's currently diagnosed lumbar spine disability is related to his service.  A July 2015 VA opinion provider, a nurse practitioner, stated that the Veteran had a lower back condition (a VAX examination diagnosed lumbar degenerative disc disease and degenerative arthritis), but that it was less likely than not related to service.  The opinion provider stated that the Veteran's back problems were "more than likely due to normal biologic aging and normal wear and tear."

The Veteran submitted an January 2017 private independent expert medical review, completed by Dr. D.M., a retired orthopedic surgeon.  Following a review of the Veteran's claims file, medical literature, and interview with the Veteran, Dr. D.M. determined that the Veteran developed chronic mechanical low back syndrome as a result of the 1954 incident in service when he fell out of a truck.  He indicated such an injury could injure soft tissues and facet joints. He also noted that he gave credence to the affidavits of two individuals who had known the Veteran for many years and testified that the Veteran had ongoing back problems for as long as they have known him. He concluded by stating that it was his opinion that it was at least as likely as not that the Veteran's 1954 injury was the cause of his present thoracolumbar symptoms.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's lumbar spine disability is related to his service. Resolving reasonable doubt in favor of the Veteran, service connection for a lumbar spine disability is granted.



ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability (claimed as residuals of a right ankle fracture) is dismissed.

The appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes planus is dismissed.

Entitlement to a compensable rating for tonsillitis is denied.

Entitlement to service connection for residuals of infection diseases, to include mononucleosis, diplococci Neisseria, hemolytic staphylococcus, and heterophile agglutination is denied.

As new and material evidence has been received to reopen the claim of entitlement to service connection for a hernia disability, the claim is reopened, and the claim is granted to that extent only.

As new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, the claim is reopened.  Service connection is warranted for chronic mechanical low back syndrome.


REMAND

Hernia 

Having reopened the Veteran's claim, the Board finds that it must be remanded for the further development and for the RO to consider it on the merits prior to Board action.

A July 2015 VA examination report reflects the examiner's opinion that it is less likely than not that the Veteran had a hernia disability due to an alleged back injury in service, that there were no STRs noting symptoms, and that causes of hernias may include but are not limited to: straining during bowel movements or urination, heavy lifting, excess weight, ascities, and chronic coughing or sneezing. 

The examiner also stated as follows:

Veteran reports history of right inguinal hernia surgery X 2. Review of records provided for review document he underwent right inguinal hernia surgery in 1994 per VA urology note dated 8/29/2002 and private medical record provided in VBMS documents he underwent right inguinal hernia surgery 9/2014. VA PCP notes document a recurrent right inguinal hernia. No evidence of left inguinal hernia or surgical repair noted in records provided for review. Most recent VA PCP note dated 5/1/2015 documents recurrent right inguinal hernia and a surgery consult was planned. 

The VA examiner opined that it is less likely as not that the Veteran's hernia is related to his claimed back disability.  She also noted that the Veteran initially had right inguinal hernia surgery in 1994.  However, she did not address aggravation, and now the Veteran is service-connected for his low back.  Accordingly, a supplemental medical opinion is warranted.

Based on the foregoing, the Board finds that VA should associate all outstanding records, if any, with the claims file.   

Right Hip Disability

The Veteran's STRs are negative for any complaints of the hip.  In November 2015 handwritten correspondence, the Veteran asserted that while in Camp Lejeune in North Carolina, he was thrown out of a truck and while hospitalized after having landed on his right kidney and back, he started getting swollen tonsils, and "later that month, December 1954 I was admitted and spent 10 more days there."  The Veteran has previously and subsequently referred to the location as Ft. Bragg, and in his telephonic conference with Dr. D.M. he reported that he was stationed at Fort Bragg and subsequently at Camp Lejeune.  

The Veteran testified at the December 2016 Board hearing that in service, he was riding in the back of a truck at Ft. Bragg, North Carolina when the truck hit a hole in the sand, and he was thrown out.  He contends that he landed on a rock on his right kidney and right back. 

In essence, the Veteran has indicated that his current hip disability warrants service connection on a direct incurrence basis.  However, in a May 2015 VA Form 21-4138, the Veteran contended that his hip disability is "secondary to my back condition.  I am currently on a cane from my back surgeries.  My hip condition is from position[ing] myself for comfort for my back condition."

The Veteran testified that no one has done anything for his hip other than examine it and ask how it happened.  However, he indicated that perhaps he sought treatment in the late 1990s.

A 2015 VA examination report reflects the opinion of the examiner that it is less likely as not that the Veteran's current right hip disability is causally related to service.  The examiner opined as follows:

[The] STRs are silent for a right hip injury, diagnosis, condition, or treatment. Review of records provided for review document incidental finding on a lumbar spine x-ray of mild symmetrical degenerative arthritis of the bilateral hips in 10/1997 which is ~ 40 years after military service and  more than likely due to normal biological aging and normal wear and tear.  . . . Therefore, the veteran's claimed right hip condition is less likely than not  (less than 50 percent probability) proximately due to or the result of  claimed back condition.

Given the award of service connection for a low back disability herein, a supplemental opinion which provides more rationale on the issue of service connection for a hip disability, including on a secondary basis should be obtained.

Special Monthly Compensation (SMC) 

The issue of entitlement to service connection for SMC is inextricably intertwined with the issues being remanded.  Thus, it must also be remanded. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to associate all outstanding non-VA and VA records for the Veteran's hernia, back, and right hip from service to present to include records from: a.) the Spartanburg VA facility; b.) the Pittsburgh VA Medical Center; c.) private records from Ohio Valley Medical Center; and d.) private records from Drs. Imelda Chia and Ram Reddy (as noted in a 1997 Ohio Valley Medical Center record).  

2.  Thereafter, please obtain a supplemental opinion (with examination only if deemed necessary by the clinician) to determine the etiology of the Veteran's current hernia and right hip disabilities.  

(a) With respect to any hernia and right hip disabilities diagnosed since the claim was filed, and to specifically include right hip arthritis, the clinician is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.

In answering this question, please discuss the Veteran's report of in-service injury in 1954 when he also hurt his back.

(b) With respect to any hernia and right hip disabilities diagnosed since the claim was filed, and to specifically include right hip arthritis, the clinician is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was caused by the Veteran's service-connected lumbar spine disability.

(c) With respect to any hernia and right hip disabilities diagnosed since the claim was filed, and to specifically include right hip arthritis, the clinician is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was permanently aggravated (worsened in degree of severity) by his service-connected lumbar spine disability. (Please be sure to separately and specifically address the questions of causation and aggravation.)

The clinician must explain the rationale for all opinions provided.  The clinician should take into consideration that the Veteran is competent to report in-service and post-service symptoms.

3.  Following completion of the above, adjudicate the issues on appeal of entitlement to service connection for a hernia disability, a right hip disability, and entitlement to special monthly compensation.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


